UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6670


JAMES MARCUS LLOYD, III,

                    Petitioner - Appellant,

             v.

J. HUTCHINSON, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Paige Jones Gossett, Magistrate Judge. (0:20-cv-00963-MGL)


Submitted: September 22, 2020                               Decided: September 25, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Marcus Lloyd, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Marcus Lloyd, III, seeks to appeal the magistrate judge’s report and

recommendation recommending that Lloyd’s 28 U.S.C. § 2241 petition be dismissed. This

court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain

interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                The report and

recommendation Lloyd seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Accordingly, we deny Lloyd’s motions to appoint counsel

and for leave to proceed in forma pauperis, and dismiss the appeal for lack of jurisdiction.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2